Case: 7:19-cv-00060-CHB Doc #: 17 Filed: 08/12/20 Page: 1 of 1 - Page ID#: 1521




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   (at London)

 CHUCK B. MCKINNEY,                              )
                                                 )
        Plaintiff,                               )         Civil Action No. 7:19-CV-060-CHB
                                                 )
 v.                                              )
                                                 )                  JUDGMENT
 ANDREW SAUL, Commissioner of                    )
 Social Security,                                )
                                                 )
        Defendant.
                                     ***   ***       ***    ***
      In accordance with the opinion and order entered on this date, the Court hereby

ORDERS and ADJUDGES as follows:

      1. The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

         U.S.C. § 405(g) as it was supported by substantial evidence and was decided by

         proper legal standards;

      2. This matter is DISMISSED and STRICKEN from the Court’s active docket; and

      3. This judgment is FINAL and APPEALABLE.

         This the 12th day of August, 2020.




                                              -1-
